DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species claim 17 in the reply filed on February 4, 2022 is acknowledged.  The traversal is on the ground(s) that only a single embodiment is claimed, thus the identified species claims are simply different definitions of the same embodiment.  This is not found persuasive because the Office contends that distinct embodiments are, in fact, being claimed.  Generic claim 16 requires the generic embodiment that the heating unit is at least capable of heating an area within a tube by a heating unit.  The heating of such an area, or at least the ability to do so (as this is a system/apparatus claim), is the generic embodiment.  Claims 17 and 18 further limit distinct criteria by which said heating is evaluated.  While the heating via a heating source would remain constant, claim 17 requires the heating to be limited to the effect of heat upon a designated area, whereas claim 18 distinctly requires the heating to be limited to the temperature of the organic matter decomposition aggregate.  If there truly is no intended distinction, it would be improper to contain essentially duplicate claims.  A system set to read the temperature of a given area may be distinct from a system set to read the temperature within a removable material.  Simply to illustrate the point, a common household oven has a probe to simply register the temperature within the internal volume of the heating chamber.  In order to alternatively determine the internal temperature of a cut of meat, for example, an additional/distinct probe would necessarily be inserted into the meat itself.  Ultimately, while claims 17 and 18 do not change the mechanism for the source of heat (generic), the potential for divergent subject matter is present given that the temperature of distinct components must be taken/evaluated in order to satisfy the divergent criteria in claims 17 and [18+19].  
The requirement is still deemed proper and is therefore made FINAL.
Claims 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 4, 2022.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/093,849 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims contain substantial overlap with the instantly claimed invention.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/063,855 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims contain substantial overlap with the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/018,666 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims contain substantial overlap with the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/018,869 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims contain substantial overlap with the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/538,016 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims contain substantial overlap with the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirchnerova et al (US 2002/0035035).  
Regarding claims 1-4, Kirchnerova teaches catalysts exhibiting a perovskite crystal structure of general formula AB1-xMxO3-δ, wherein δ is greater than or equal to 0.02, x is greater than or equal to 0.01 and less than or equal to 0.3 (par. 38), cations A may include strontium, calcium, and mixtures thereof, cations B may include zirconium, titanium, yttrium, aluminum, and mixtures thereof (par. 39), and doping catalytic metal cations M are preferably selected from the group including manganese, iron, cobalt, and nickel (par. 40).  Further regarding the value of x of claims 1, 2, and 4, while Kirchnerova does not explicitly teach that the atomic proportion of A is greater than 1, B and M combined are taught to be 1 and Kirchnerova teaches that A and B are present in about the same stoichiometric proportions (pars. 17 and 25), allowing for A to be present in a ratio of not 1, thus overlapping the instantly claimed value of x being greater than 1.  Regardless, it is further noted that the lower limit of “greater than 1” infinitely approaches 1 and thus the two values are virtually indistinguishable.  The overlapping teaches are considered to constitute prima facie obviousness.  
Regarding claim 5, Kirchnerova teaches lanthanum and calcium as potential A cations and yttrium as a potential B cation, as shown above.  
Regarding claims 6 and 7, Kirchnerova teaches titanium and aluminum as potential B cations, as shown above.  
Regarding claims 8-10, Kirchnerova teaches that the cations from A-sites generally have an ionic radius between 0.09 nm and 0.15 nm, which is 0.9-1.5 angstroms, and the cations from B-sites generally have an ionic radius between 0.05 nm and 0.10 nm, which is 0.5-1.0 angstrom (pars. 34-35).  

Claims 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirchnerova et al (US 2002/0035035) as applied to claim 1 above, and further in view of Gallucci et al (“Catalytic combustion of methane on BaZr(1-x)MexO3 perovskites synthesized by a modified citrate method”).  
Kirchnerova teaches a catalyst according to instant claim 1, as shown above.  
The fine powder of the Kirchnerova catalyst is expected to aggrege naturally during handling to form secondary particles.  Kirchnerova, while not limiting the specific surface area of the aggregate, fails to expressly teach a specific surface are of 6 m2/g or greater.  
Gallucci, in a similar invention directed toward BaZr(1-x)MexO3 perovskite catalysts, noting that Me may comprise Mn, Ni, and/or Co (abstract), shows several embodiments having specific surface areas greater than 6.0 m2/g (Table 2).  
Regarding claim 11, as such perovskite catalysts exhibiting such  specific surface areas are conventionally known in the art, their use in the invention of Kirchnerova would have been prima facie obvious, absent a showing of unexpected results.  
Regarding claim 12, the values of x, as satisfied by Kirchnerova, have been addressed above with respect to claims 1, 2, and 4.  
Regarding claim 13, Kirchnerova teaches lanthanum and calcium as potential A cations and yttrium as a potential B cation, as shown above.  
Regarding claims 14 and 15, Kirchnerova teaches titanium and aluminum as potential B cations, as shown above.  
Regarding claims 16 and 17, Kirchnerova teaches that many of the catalysts are tested in tubular reactors at temperatures in excess of 700°C (Tables I-III).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732